Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Miller and Patrick Jewik on August 5, 2021.

The application has been amended as follows: 


1.	(Currently amended) A method, comprising:
establishing, by a contactless card, a wireless connection to a point of sale terminal;
transmitting a request, by the contactless card and to the point of sale terminal, for location data indicative of a location of the point of sale terminal;
contactless card and from the point of sale terminal, the location data indicative of the location of the point of sale terminal;
determining, by the contactless card, a distance between the contactless card and the point of sale terminal based at least in part on the received location data;
generating, by the contactless card, an altered value by concatenating at least an unpredictable number, the received location data, and the determined distance to form a concatenated value, and encrypting the concatenated value to form the altered value; and
transmitting, by the contactless card and to the point of sale terminal, the altered value and an account identifier associated with a user of the contactless card, wherein the point of sale terminal transmits the altered value and the account identifier to a server computer, wherein the server computer analyzes the altered value, wherein analyzing the altered value comprises decrypting the altered value to obtain both of the received location data and the determined distance, and comparing the received location data and the determined distance with a known location of the point of sale terminal and a distance threshold, respectively, and wherein the server computer allows access to a resource using the account identifier associated with the user of the contactless card after analyzing the altered value

contactless card determines a risk score based at least in part on the determined distance, wherein the altered value is further based on the risk score, and wherein the server computer allows access to the resource based at least in part on the risk score.

5.	(Currently Amended) The method of claim 1, wherein the method further comprises, in response to establishing the wireless connection to the point of sale terminal, receiving, by the contactless card and from the point of sale terminal, the unpredictable number.


7.	(Currently amended) A contactless card, the contactless card comprising:
a processor; and
a non-transitory computer readable medium, the non-transitory computer readable medium comprising computer executable code for executing a method, the method comprising:
establishing a wireless connection to a point of sale terminal;
transmitting a request, to the point of sale terminal, for location data indicative of a location of the point of sale terminal;
receiving, from the point of sale terminal, the location data indicative of the location of the point of sale terminal;
contactless card and the point of sale terminal based at least in part on the received location data;
generating an altered value by concatenating at least an unpredictable number, the received location data, and the determined distance to form a concatenated value, and encrypting the concatenated value to form the altered value; and
transmitting, to the point of sale terminal, the altered value and an account identifier associated with a user of the contactless card, wherein the point of sale terminal transmits the altered value and the account identifier to a server computer, wherein analyzing the altered value comprises decrypting the altered value to obtain both of the received location data and the determined distance, and comparing the received location data and the determined distance with a known location of the point of sale terminal and a distance threshold, respectively, and wherein the server computer allows access to a resource using the account identifier associated with the user of the contactless card after analyzing the altered value

8.	(Currently Amended) The contactless card of claim 7, wherein the wireless connection is at least one of a Bluetooth Low Energy (BLE), Near Field Communication (NFC), or Wi-Fi connection.

contactless card of claim 7, wherein in the method, the contactless card determines a risk score based at least in part on the determined distance, wherein the altered value is further based on the risk score, and wherein the server computer authorized a transaction based at least in part on the risk score.

11.	(Currently Amended) The contactless card of claim 7, wherein the method further comprises, in response to establishing the wireless connection to the point of sale terminal, receiving, by the contactless card and from the point of sale terminal, the unpredictable number.

12.	(Currently Amended) The contactless card of claim 7, wherein the altered value is a hashed value.


13.	(Currently amended) A method, comprising:
establishing, by a point of sale terminal, a wireless connection with a contactless card;
receiving, by a server computer and from the point of sale terminal, an altered value and an account identifier associated with a user of the contactless card, wherein the altered value is generated by the contactless card, by concatenating at least an unpredictable number, location data indicative of a location of the point of sale terminal, and a distance between the point of sale terminal and the contactless card determined by the contactless card to form a concatenated value, and encrypting the concatenated value to form the altered value;
analyzing, by the server computer, the altered value, wherein analyzing the altered value comprises decrypting the altered value to obtain both of the location data and the distance determined from the contactless card from the altered value, and comparing the location data and the distance determined from the contactless card with a known location of the point of sale terminal and a distance threshold, respectively; and
allowing, by the server computer, access to a resource using the account identifier associated with the user of the contactless card after analyzing the altered value.

14.	(Currently Amended) The method of claim 13, wherein the contactless card determines a risk score based at least in part on the distance determined from the contactless card, wherein the altered value is further based on the risk score, and wherein the server computer authorizes a transaction based at least in part on the risk score.
a hashed value.
26.	(Canceled) 
27.	(Currently Amended) The method of claim 1, wherein the distance threshold is determined based on a type of the point of sale terminal or the contactless card.
28.	(Canceled) 
29.	(Canceled) 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not teach a contactless card which calculates an altered value using the location value, the distance value (from a POS device) and the random value, as now recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646